Citation Nr: 1600657	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disability, to include asbestosis.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, to include service in the Republic of Vietnam.  His decorations include the Purple Heart.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge in November 2015.  At the hearing, the Veteran testified that he is unable to work due to his service-connected disabilities.  The Board has jurisdiction to consider the issue of TDIU as part of the claim for an increased rating for his bilateral hearing loss.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable evaluation for bilateral hearing loss and entitlement to a TDIU prior to October 4, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's respiratory disability, diagnosed as asbestosis, had its onset in service.  

2.  Since October 4, 2012, the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disability, to include asbestosis, is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).  

2.  Effective October 4, 2012, the criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board notes that the Veteran has a current diagnosis of asbestosis.  See March 2010 VA Examination Report.  He contends that his respiratory disability is due to asbestos exposure while aboard a troop carrier and a hospital ship.  The Veteran's service treatment records reveal that the Veteran was aboard a Navy hospital ship for four weeks.  Therefore, the Board concedes in-service asbestos exposure.  A January 2006 computed tomography (CT) scan revealed evidence of asbestos exposure.  

In March 2010, a VA physician opined that the Veteran's asbestosis is less likely than not related to his active service.  However, the Board finds that the examiner's opinion was based on an inaccurate factual background, noting that the Veteran worked as a carpenter for forty years and was exposed to asbestos, when in fact, the Veteran testified that he built brand new homes and was not exposed to asbestos during his civilian employment.  As such, the Board affords the March 2010 VA examiner's opinion little probative value.  Moreover, the Veteran's private treating physician submitted a letter dated September 2007 stating that the Veteran's asbestosis is related to his military asbestos exposure.  

As all of the elements necessary to establish service connection have been met, the Board finds that service connection for asbestosis is warranted.

II.  TDIU

The Veteran essentially contends, that he is unemployable due to his service-connected PTSD, bilateral hearing loss, and asbestosis.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); Wages v. McDonald, 27 Vet. App. 233, 235 (2015).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of asbestosis, PTSD, tinnitus, bilateral hearing loss, and residual shrapnel injury scar, for a combined disability rating of 60 percent from August 23, 2007, and 70 percent from October 4, 2012.  See 38 C.F.R. § 4.26.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) beginning October 4, 2012.  The Board notes that the Veteran did not meet the percentage requirements for the award of a TDIU rating for the period prior to October 4, 2012.  However, there is evidence suggesting that he was unable to secure or follow a substantially gainful occupation due at least in part to his service-connected disabilities, specifically asbestosis, PTSD and bilateral hearing loss during this time; therefore entitlement to a TDIU prior to October 4, 2012, is discussed in the REMAND section below. 

What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  The Veteran testified that he worked in construction after service.  The record reveals that the Veteran retired in 2006.  He testified that his PTSD causes increased nervousness, anxiety and social isolation.  He further reported experiencing difficulty concentrating.  The September 2015 VA psychiatric examiner noted the Veteran's difficulty with occupational functioning.  Additionally, the Veteran reported limitations in his capacity to work due to his severe bilateral hearing loss and asbestosis.  Specifically, the Veteran testified that he has difficulty breathing and can only walk two blocks.  He further reported that his bilateral hearing loss impacts his ability to hear his co-workers. 

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and the opinions of record, and the evidence of record indicating the Veteran's functional limitations due to his service-connected disabilities, the Board finds that the evidence shows he is entitled to an award of a TDIU rating, effective October 4, 2012.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).


ORDER

Entitlement to service connection for asbestosis is granted.  

Effective October 4, 2012, entitlement to a TDIU, is granted, subject to the law and regulations governing payment of monetary benefits. 


REMAND

During the November 2015 Board hearing, the Veteran testified that his bilateral hearing loss has worsened since his last examination in May 2010.  Additionally, it has been five years since the last audiological examination.  Accordingly, the Board finds a new examination is necessary to assess the current nature, extent, and severity of his bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that a VA audiologist conducting a VA audiological evaluation must fully describe the functional effects caused by a hearing disability in his or her final report).  Thus, the Board has no discretion and must remand the claim.

Moreover, the record suggests that the Veteran's bilateral hearing loss affects his ability to work.  As the resolution of this claim directly impacts the consideration of the Veteran's TDIU claim prior to October 4, 2012, this issue is remanded for development and initial RO consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Before making a rating determination as to the Veteran's bilateral hearing loss, the RO should first develop the Veteran's increased rating claim for posttraumatic stress disorder (PTSD), as raised in his Board testimony as this development is necessary to substantiate the Veteran's TDIU claim.  See 38 U.S.C.A. § 5103A(g) (West 2014).  Regardless of whether an increased rating is established for the claimed disabilities, the RO must consider whether to refer this case to the Director, Compensation Service, for a collective extraschedular rating because of the potential compounding effects between the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  

Finally, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any outstanding records of VA treatment for the Veteran's bilateral hearing loss, with the record dated from October 2014.  

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his PTSD and bilateral hearing loss, to include the impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this evidence.

3.  Schedule the Veteran for a VA audiological examination to address the current nature and severity of his hearing loss.  The electronic claims file should be reviewed by the examiner.  The examiner is to conduct all appropriate testing and the results should be reported.   In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his daily life and the impact of such on his employability.  

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disabilities.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  The examiner should report all pertinent findings and comment on whether the Veteran's PTSD symptoms have manifested to total occupational and social impairment. 

5.  Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, to include referral for extraschedular consideration on an individual or collective basis.  If the full benefits sought remain denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


